           Case 5:21-cv-02139-SVK Document 18 Filed 09/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10

11   CHEGG, INC.,                            )   CASE NO: 5:21-CV-02139-SVK
                                             )
12              PLAINTIFF,                   )   [PROPOSED] ORDER GRANTING
                                             )   PLAINTIFF’S NOTICE OF
13        V.                                 )   VOLUNTARY DISMISSAL WITHOUT
                                             )   PREJUDICE
14 JOHN DOE, A/K/A “JAKE IRWIN”, A/K/A       )
   “JASON AJ”, A/K/A “GODWIN                 )
15 CHRISTO”, D/B/A “TECHLACARETE”,           )
   D/B/A “TECHFILX”                          )
16                                           )
                DEFENDANT.                   )
17                                           )
                                             )
18

19

20

21

22

23

24

25

26

27

28


               [PROPOSED] ORDER GRANTING VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                   CASE NO. 5:21-CV-02139-SVK
             Case 5:21-cv-02139-SVK Document 18 Filed 09/01/21 Page 2 of 2



 1         Plaintiff Chegg, Inc. has requested that the Court dismiss this action against John
 2   Does 1-10 without prejudice.
 3         Good cause being found, all claims and defenses currently pending in the above-
 4   captioned action are hereby dismissed without prejudice.
 5
           Parties shall bear their own costs, expenses, and attorneys’ fees.
 6
           IT IS SO ORDERED.
 7

 8
     DATED: ____________________
            September 1, 2021
 9

10

11
                                                        Honorable Susan van Keulen
12                                                     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 1
                [PROPOSED] ORDER GRANTING VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                    CASE NO. 5:21-CV-02139-SVK
